Exhibit 10.29
LOAN AND SECURITY AGREEMENT
     THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of the
Effective Date between SILICON VALLEY BANK, a California corporation (“Bank”),
and HANSEN MEDICAL, INC., a Delaware corporation (“Borrower”), provides the
terms on which Bank shall lend to Borrower and Borrower shall repay Bank. The
parties agree as follows:
     1 ACCOUNTING AND OTHER TERMS
     Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
     2 LOAN AND TERMS OF PAYMENT
     2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Bank
the outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.
     2.1.1 Revolving Advances.
          (a) Availability. Subject to the terms and conditions of this
Agreement, Bank shall make Advances not exceeding the Availability Amount.
Amounts borrowed hereunder may be repaid and, prior to the Revolving Line
Maturity Date, reborrowed, subject to the applicable terms and conditions
precedent herein.
          (b) Termination; Repayment. The Revolving Line terminates on the
Revolving Line Maturity Date, when the principal amount of all Advances, the
unpaid interest thereon, and all other Obligations relating to the Revolving
Line shall be immediately due and payable.
     2.1.2 Equipment Advances.
          (a) Availability. Subject to the terms and conditions of this
Agreement, during the Draw Period, Bank shall make advances (each, an “Equipment
Advance” and, collectively, “Equipment Advances”) not exceeding the Equipment
Line. Equipment Advances may only be used to finance Eligible Equipment
purchased within ninety (90) days (determined based upon the applicable invoice
date of such Eligible Equipment) before the date of each Equipment Advance,
provided that the initial Equipment Advance, to be made on or about the
Effective Date, (i) shall be used to repay all Indebtedness of Borrower owing to
Bank and GOLD HILL VENTURE LENDING 03, LP pursuant to that certain Loan and
Security Agreement with an effective date as of August 5, 2005, and (ii) may be
used to finance Eligible Equipment purchased within on or after December 1,
2007. No Equipment Advance may exceed 100% of the total invoice for Eligible
Equipment (excluding taxes, shipping, warranty charges, freight discounts and
installation expenses relating to such Eligible Equipment except to the extent
such are allowed to be financed pursuant hereto as Other Equipment). No more
than 50% of the proceeds of the Equipment Line shall be used to finance Other
Equipment. Each Equipment Advance must be in an amount equal to the lesser of
One Hundred Thousand Dollars ($100,000) or the amount that has not yet been
drawn under the Equipment Line. After repayment, no Equipment Advance may be
reborrowed.
          (b) Repayment. Equipment Advances outstanding on the last day of the
Draw Period are payable in (i) 42 consecutive equal monthly installments of
principal plus (ii) monthly payments of accrued interest, beginning on the first
of each month following the last day of the Draw Period and ending on the
Equipment Maturity Date. Notwithstanding the foregoing, all unpaid principal and
interest on each Equipment Advance shall be due on the applicable Equipment
Maturity Date
          (c) Final Payment. On the earlier to occur of the date that Borrower
repays all outstanding Equipment Advances or the date that all outstanding
Equipment Advances become due, whether by acceleration or otherwise, Borrower
will pay Bank the Final Payment.
          (d) Prepayment Upon an Event of Loss. Borrower shall bear the risk of
any loss, theft, destruction, or damage of or to the Financed Equipment. If,
during the term of this Agreement, any item of





--------------------------------------------------------------------------------



 



Financed Equipment becomes obsolete or is lost, stolen, destroyed, damaged
beyond repair, rendered permanently unfit for use, or seized by a governmental
authority for any reason for a period ending beyond the Equipment Maturity Date
with respect to such Financed Equipment (an “Event of Loss”), then, within
thirty (30) days following such Event of Loss, Borrower shall (i) pay to Bank on
account of the Obligations all accrued interest to the date of the prepayment,
plus all outstanding principal owing with respect to the Financed Equipment
subject to the Event of Loss; or (ii) if no Event of Default has occurred and is
continuing, at Borrower’s option, repair or replace any Financed Equipment
subject to an Event of Loss provided the repaired or replaced Financed Equipment
is of equal or like value to the Financed Equipment subject to an Event of Loss
and provided further that Bank has a first priority perfected security interest
in such repaired or replaced Financed Equipment. Any partial prepayment of an
Equipment Advance paid by Borrower on account of an Event of Loss shall be
applied to prepay amounts owing for such Equipment Advance in inverse order of
maturity.
          (e) Prepayment. At Borrower’s option, so long as an Event of Default
has not occurred and is not continuing, Borrower shall have the option to prepay
all, but not less than all, of the Equipment Advances made by Bank under this
Agreement, provided Borrower (a) provides written notice to Bank of its election
to exercise to prepay all such Equipment Advances at least ten (10) days prior
to such prepayment, and (b) pays, on the date of the prepayment (i) all accrued
and unpaid interest with respect to the Equipment Advances through the date the
prepayment is made; (ii) all unpaid principal with respect to the Equipment
Advances; (iii) an amount equal to the Final Payment, (iv) a premium equal to
the Make-Whole Premium; and (v) all other sums, if any, that shall have become
due and payable hereunder with respect to this Agreement.
     2.2 Overadvances. If, at any time, the Credit Extensions under
Section 2.1.1 exceed the lesser of either (a) the Revolving Line or (b) the
Borrowing Base, Borrower shall immediately pay to Bank in cash such excess.
     2.3 Payment of Interest on the Credit Extensions.
          (a) Interest Rate.
               (i) Advances. Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to one percentage point (1.00%) above the Prime Rate, which
interest shall be payable monthly in accordance with Section 2.3(f).
               (ii) Equipment Advances. Subject to Section 2.3(b), the principal
amount outstanding for each Equipment Advance shall accrue interest at the Basic
Rate, such rate to be fixed with respect to each Equipment Advance on the date
of that Equipment Advance. Interest shall be payable monthly in accordance with
Section 2.3(f).
          (b) Default Rate. Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is five percentage points above the rate that is otherwise
applicable thereto (the “Default Rate”). Payment or acceptance of the increased
interest rate provided in this Section 2.3(b) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Bank.
          (c) Adjustment to Interest Rate. Changes to the interest rate of any
Credit Extension based on changes to the Prime Rate shall be effective on the
effective date of any change to the Prime Rate and to the extent of any such
change.
          (d) 360-Day Year. Interest shall be computed on the basis of a 360-day
year for the actual number of days elapsed.
          (e) Debit of Accounts. Bank may debit any of Borrower’s deposit
accounts, including the Designated Deposit Account, for principal and interest
payments or any other amounts Borrower owes Bank when due. These debits shall
not constitute a set-off.
          (f) Payments. Unless otherwise provided, interest is payable monthly
on the first calendar day of each month. Payments of principal and/or interest
received after 12:00 p.m. Pacific time are considered received at the opening of
business on the next Business Day. When a payment is due on a day that is not a
Business Day, the payment is due the next Business Day and additional fees or
interest, as applicable, shall continue to accrue.

-2-



--------------------------------------------------------------------------------



 



     2.4 Fees. Borrower shall pay to Bank:
          (a) Commitment Fee. A fully earned, non-refundable annual commitment
fee of $100,000, payable on the Effective Date; and
          (b) Due Diligence Fee. A due diligence fee of $50,000, which Bank
previously received from Borrower, such fee to be applied to Bank Expenses
incurred in connection with this Agreement and the balance, if any, to be
refunded to Borrower; and
          (c) Letter of Credit Fee. Bank’s customary fees and expenses for the
issuance or renewal of Letters of Credit, upon the issuance, each anniversary of
the issuance, and the renewal of such Letter of Credit by Bank; and
          (d) Late Payment Fee. A late payment fee equal to five percent (5.0%)
of any scheduled payment or other amount not paid when due; and
          (e) Make-Whole Premium. The Make-Whole Premium when due pursuant to
the terms of Section 2.1.2(d); and
          (f) Final Payment. The Final Payment when due pursuant to the terms of
Section 2.1.2(c); and
          (g) Bank Expenses. All Bank Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due.
     3 CONDITIONS OF LOANS
     3.1 Conditions Precedent to Initial Credit Extension. Bank’s obligation to
make the initial Credit Extension is subject to the condition precedent that
Borrower shall consent to or shall have delivered, in form and substance
satisfactory to Bank, such documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate, including, without
limitation:
          (a) duly executed original signatures to the Loan Documents to which
it is a party;
          (b) its Operating Documents and a good standing certificate of
Borrower certified by the Secretary of State of the state of its incorporation
as of a date no earlier than thirty (30) days prior to the Effective Date;
          (c) duly executed original signatures to the completed Borrowing
Resolutions for Borrower;
          (d) certified copies, dated as of a recent date, of financing
statement searches, as Bank shall request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the initial Credit Extension, will be terminated or released;
          (e) the Perfection Certificate(s) executed by Borrower;
          (f) a legal opinion of counsel, Gunderson Dettmer Stough Villeneuve
Franklin & Hachigian, LLP, dated as of the Effective Date as to Borrower’s valid
existence and good standing a Delaware corporation and the due authorization and
execution of this Agreement, together with the duly executed original signatures
thereto;
          (g) the insurance policies and/or endorsements required pursuant to
Section 6.5 hereof, together with appropriate evidence showing loss payable
and/or additional insured clauses or endorsements in favor of Bank;
          (h) with respect to the initial Advance under the Revolving Line only,
the completion of the Initial Audit with results satisfactory to Bank in its
sole and absolute discretion, which shall in any event be completed on or before
October 31, 2008;
          (i) duly executed Guaranties by AorTX Inc. and Hansen Medical
International, Inc.; and

-3-



--------------------------------------------------------------------------------



 



          (j) payment of the fees and Bank Expenses then due as specified in
Section 2.4 hereof.
     3.2 Conditions Precedent to all Credit Extensions. Bank’s obligations to
make each Credit Extension, including the initial Credit Extension, is subject
to the following:
          (a) except as otherwise provided in Section 3.4(a), timely receipt of
an executed Payment/Advance Form;
          (b) the representations and warranties in Section 5 shall be true in
all material respects on the date of the Payment/Advance Form and on the Funding
Date of each Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Default or Event of Default shall have occurred and be
continuing or result from the Credit Extension. Each Credit Extension is
Borrower’s representation and warranty on that date that the representations and
warranties in Section 5 remain true in all material respects; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and
          (c) in Bank’s good faith business judgment, there has not been a
Material Adverse Change.
     3.3 Covenant to Deliver.
     Borrower agrees to deliver to Bank each item required to be delivered to
Bank under this Agreement as a condition to any Credit Extension. Borrower
expressly agrees that the extension of a Credit Extension prior to the receipt
by Bank of any such item shall not constitute a waiver by Bank of Borrower’s
obligation to deliver such item, and any such extension in the absence of a
required item shall be in Bank’s sole discretion.
     3.4 Procedures for Borrowing.
          (a) Advances. Subject to the prior satisfaction of all other
applicable conditions to the making of an Advance set forth in this Agreement,
to obtain an Advance, Borrower shall notify Bank (which notice shall be
irrevocable) by electronic mail, facsimile, or telephone by 12:00 p.m. Pacific
time on the Funding Date of the Advance. Together with any such electronic or
facsimile notification, Borrower shall deliver to Bank by electronic mail or
facsimile a completed Payment/Advance Form executed by a Responsible Officer or
his or her designee. Bank may rely on any telephone notice given by a person
whom Bank believes is a Responsible Officer or designee. Bank shall credit
Advances to the Designated Deposit Account. Bank may make Advances under this
Agreement based on instructions from a Responsible Officer or his or her
designee or without instructions if the Advances are necessary to meet
Obligations which have become due.
          (b) Equipment Advances. Subject to the prior satisfaction of all other
applicable conditions to the making of an Equipment Advance set forth in this
Agreement, to obtain an Equipment Advance, Borrower must notify Bank (which
notice shall be irrevocable) by electronic mail or facsimile no later than
12:00 p.m. Pacific time one (1) Business Day before the proposed Funding Date.
The notice shall be a Payment/Advance Form, must be signed by a Responsible
Officer or designee, and shall include a copy of the invoice for the Equipment
being financed. If Borrower satisfies the conditions of each Equipment Advance,
Bank shall disburse such Equipment Advance by transfer to the Designated Deposit
Account.
     4 CREATION OF SECURITY INTEREST
     4.1 Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
Borrower represents, warrants, and covenants that the security interest granted
herein is and shall at all times continue to be a first priority perfected
security interest in the Collateral (subject only to Permitted Liens that may
have superior priority to Bank’s Lien under this Agreement). If Borrower shall
acquire a commercial tort claim, Borrower shall promptly notify Bank in a
writing signed by Borrower of the general details thereof and grant to Bank in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank.

-4-



--------------------------------------------------------------------------------



 



     If this Agreement is terminated, Bank’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time as Bank’s obligation to
make Credit Extensions has terminated, Bank shall, at Borrower’s sole cost and
expense, release its Liens in the Collateral and all rights therein shall revert
to Borrower.
     4.2 Authorization to File Financing Statements. Borrower hereby authorizes
Bank to file financing statements, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral in
violation of Section 7.2 of this Agreement without Bank’s consent, by either
Borrower or any other Person, shall be deemed to violate the rights of Bank
under the Code.
     5 REPRESENTATIONS AND WARRANTIES
          Borrower represents and warrants as follows:
     5.1 Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower, entitled “Perfection
Certificate”. Borrower represents and warrants to Bank that (a) Borrower’s exact
legal name is that indicated on the Perfection Certificate and on the signature
page hereof; (b) Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth Borrower’s organizational identification
number or accurately states that Borrower has none; (d) the Perfection
Certificate accurately sets forth Borrower’s place of business, or, if more than
one, its chief executive office as well as Borrower’s mailing address (if
different than its chief executive office); (e) Borrower (and each of its
predecessors) has not, in the past five (5) years, changed its jurisdiction of
formation, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificate pertaining to Borrower and each of its Subsidiaries is
accurate and complete in all material respects (it being understood and agreed
that Borrower may from time to time update certain information in the Perfection
Certificate after the Effective Date to the extent permitted by one or more
specific provisions in this Agreement). If Borrower is not now a Registered
Organization but later becomes one, Borrower shall promptly notify Bank of such
occurrence and provide Bank with Borrower’s organizational identification
number.
     The execution, delivery and performance by Borrower of the Loan Documents
to which it is a party have been duly authorized, and do not (i) conflict with
any of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any material order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any its Subsidiaries or any of their property or assets may be
bound or affected, (iv) require any material action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or are being obtained pursuant to Section 6.1(b)) or
(v) constitute an event of default under any material agreement by which
Borrower is bound. Borrower is not in default under any agreement to which it is
a party or by which it is bound in which the default could reasonably be
expected to have a material adverse effect on Borrower’s business.
     5.2 Collateral. Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Except to
the extent permitted in Section 6.6(a), Borrower has no deposit accounts other
than the deposit accounts with Bank, the deposit accounts, if any, described in
the Perfection Certificate delivered to Bank in connection herewith, or of which
Borrower has given Bank notice and taken such actions as are necessary to give
Bank a perfected security interest therein except as set forth in
Section 6.6(b). The Eligible Accounts included in the Borrowing Base Certificate
are bona fide, existing obligations of the Account Debtors.
     The Collateral is not in the possession of any third party bailee (such as
a warehouse) except (a) as otherwise provided in the Perfection Certificate,
(b) at Permitted Locations (as defined below) or (c) disclosed to Bank in
writing and in accordance with this Section 5.2. None of the components of the
Collateral shall be maintained at locations other than: (i) as provided in the
Perfection Certificate; (ii) locations where Collateral may be temporarily
located for sales, testing or demonstration purposes; (iii) vendor locations
where molds and tooling may

-5-



--------------------------------------------------------------------------------



 



be kept in the ordinary course of business; (iv) customer locations where spare
parts may be kept in the ordinary course of business; (v) locations of contract
manufacturers where parts, components, Inventory and Equipment may be located in
the ordinary course of business; (vi) spare parts depots where Collateral with a
fair market value of less than $100,000 may be located at any one location
(provided however, the aggregate fair market value of Collateral at all such
locations shall not exceed $1,000,000); (vii) other locations where Collateral
with a fair market value of less than $25,000 may be located at any one location
(provided however, the aggregate fair market value of Collateral at all such
locations shall not exceed $500,000); and (viii) locations as to which Borrower
has given Bank notice pursuant to Section 7.2 (the “Permitted Locations”). In
the event that Borrower, after the date hereof, intends to store or otherwise
deliver any portion of the Collateral to a bailee (other than at a locations
where Collateral with a fair market value of less than $500,000 is located),
then Borrower will first notify Bank and use its reasonable efforts to cause
such bailee to execute and deliver a bailee agreement in form and substance
satisfactory to Bank in its reasonable discretion.
     For any Eligible Account in any Borrowing Base Certificate, all statements
made and all unpaid balances appearing in all invoices, instruments and other
documents evidencing such Eligible Accounts are and shall be true and correct in
all material respects and all such invoices, instruments and other documents,
and all of Borrower’s Books are genuine and in all respects what they purport to
be. Whether or not an Event of Default has occurred and is continuing, Bank may
notify any Account Debtor owing Borrower money of Bank’s security interest in
such funds and verify the amount of such Eligible Account. All sales and other
transactions underlying or giving rise to each Eligible Account shall comply in
all material respects with all applicable laws and governmental rules and
regulations. Borrower has no knowledge of any actual or imminent Insolvency
Proceeding of any Account Debtor whose accounts are an Eligible Account in any
Borrowing Base Certificate. To the best of Borrower’s knowledge, all signatures
and endorsements on all documents, instruments, and agreements relating to all
Eligible Accounts are genuine, and all such documents, instruments and
agreements are legally enforceable in accordance with their terms.
     5.3 Litigation. Except as disclosed to Bank from time to time pursuant to
Section 6.2, there are no actions or proceedings pending or, to the knowledge of
the Responsible Officers, threatened in writing by or against Borrower or any of
its Subsidiaries which could reasonably be expected to result in liability of
more than Five Hundred Thousand Dollars ($500,000).
     5.4 No Material Deviation in Financial Statements. All consolidated
financial statements for Borrower and any of its Subsidiaries delivered to Bank
fairly present in all material respects Borrower’s consolidated financial
condition and Borrower’s consolidated results of operations. There has not been
any material deterioration in Borrower’s consolidated financial condition since
the date of the most recent financial statements submitted to Bank.
     5.5 Solvency. The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities;
Borrower is not left with unreasonably small capital after the transactions in
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature.
     5.6 Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company
Act. Borrower is not engaged as one of its important activities in extending
credit for margin stock (under Regulations T and U of the Federal Reserve Board
of Governors). Borrower has complied in all material respects with the Federal
Fair Labor Standards Act. Neither Borrower nor any of its Subsidiaries is a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company” as each term is defined and used in the Public
Utility Holding Company Act of 2005. Borrower has not violated any laws,
ordinances or rules, the violation of which could reasonably be expected to have
a material adverse effect on its business. None of Borrower’s or any of its
Subsidiaries’ properties or assets has been used by Borrower or any Subsidiary
or, to the best of Borrower’s knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
legally. Borrower and each of its Subsidiaries have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Government Authorities that are necessary to continue
their respective businesses as currently conducted.
     5.7 Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments and
Subsidiaries formed or acquired from time to time in connection with
acquisitions permitted under Section 7.2..

-6-



--------------------------------------------------------------------------------



 



     5.8 Tax Returns and Payments; Pension Contributions. Borrower has timely
filed all required federal, and all material foreign, state and local, tax
returns and reports, and Borrower has timely paid all foreign, federal and all
material foreign, state and local taxes, assessments, deposits and contributions
owed by Borrower. Borrower may defer payment of any contested taxes, provided
that Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted,
(b) notifies Bank in writing of the commencement of, and any material
development in, the proceedings, (c) posts bonds or takes any other steps
required to prevent the governmental authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien”. Borrower is unaware of any claims or adjustments proposed for any of
Borrower’s prior tax years which could result in any material additional taxes
becoming due and payable by Borrower. Borrower has paid all amounts necessary to
fund all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and Borrower has not withdrawn from participation
in, and has not permitted partial or complete termination of, or permitted the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.
     5.9 Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions solely as working capital, to purchase Eligible Equipment, and to
fund its general business requirements and not for personal, family, household
or agricultural purposes.
     5.10 Full Disclosure. No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Bank, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements, in the light of the circumstances under which they were made, not
misleading (it being recognized by Bank that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results).
     6 AFFIRMATIVE COVENANTS
     Borrower shall do all of the following:
     6.1 Government Compliance.
          (a) Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrower’s business
or operations. Borrower shall comply, and have each Subsidiary comply, with all
laws, ordinances and regulations to which it is subject, noncompliance with
which could reasonably be expected to have a material adverse effect on
Borrower’s business.
          (b) Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Bank in all of the
Collateral.
     6.2 Financial Statements, Reports, Certificates.
          (a) Deliver to Bank: (i) as soon as available, but no later than
thirty (30) days after the last day of each month, a company prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations for such month certified by a Responsible Officer and in a form
acceptable to Bank; (ii) as soon as available, but no later than one hundred
eighty (180) days after the last day of Borrower’s fiscal year, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from an
independent certified public accounting firm acceptable to Bank in its
reasonable discretion; (iii) within five (5) days of delivery, copies of all
statements, reports and notices made available to Borrower’s security holders or
to any holders of Subordinated Debt (iv) within forty five (45) days after
quarter end, all reports on Form 10-Q (including quarterly balance sheet, report
of operating income and cash flow statements) and, within five (5) days of
filing, all reports on Form 10-K and 8-K, in each case filed with the Securities
and Exchange Commission or a link thereto on Borrower’s or another website on
the Internet (Bank shall obtain quarterly and annual audits from public sources,
however Borrower shall provide such reports or other information to Bank at any
time they are not available to Bank); (iv) a prompt report of any legal actions
pending or threatened against Borrower or any of its

-7-



--------------------------------------------------------------------------------



 



Subsidiaries that could result in damages or costs to Borrower or any of its
Subsidiaries of Five Hundred Thousand Dollars ($500,000) or more; (v) prompt
notice of an event that materially and adversely affects the value of the
intellectual property; (vi) annual financial projections approved by the
Borrower’s board of directors promptly after approval of the same by Borrower’s
board of directors but no later than 45 days after Borrower’s fiscal year end,
and (vii) budgets, sales projections, operating plans and other financial
information reasonably requested by Bank.
          (b) Within thirty (30) days after the last day of each month, deliver
to Bank a duly completed Borrowing Base Certificate signed by a Responsible
Officer, with (i) aged listings of accounts receivable and accounts payable (by
invoice date) and (ii) perpetual inventory reports for the Inventory valued on a
first-in, first-out basis at the lower of cost or market (in accordance with
GAAP) or such other inventory reports as are requested by Bank in its good faith
business judgment.
          (c) Within thirty (30) days after the last day of each month, deliver
to Bank with the monthly financial statements, a duly completed Compliance
Certificate signed by a Responsible Officer setting forth calculations showing
compliance with the financial covenants set forth in this Agreement.
          (d) Allow Bank to audit Borrower’s Collateral at Borrower’s expense
(which amount shall not exceed $3,000 per audit unless an Event of Default has
occurred and is continuing, and which audits will not occur more frequently than
once every 12 months unless an Event of Default has occurred and is continuing).
     6.3 Inventory; Returns. Keep all Inventory in good and marketable
condition, free from material defects other than Inventory for which adequate
reserves have been made in accordance with GAAP. Returns and allowances between
Borrower and its Account Debtors shall follow Borrower’s customary practices as
they exist at the Effective Date. Borrower must promptly notify Bank of all
returns, recoveries, disputes and claims that involve more than Five Hundred
Thousand Dollars ($500,000).
     6.4 Taxes; Pensions. Make, and cause each of its Subsidiaries to make,
timely payment of all federal, and all material foreign, state, and local taxes
or assessments (other than taxes and assessments which Borrower is contesting
pursuant to the terms of Section 5.9 hereof) and shall deliver to Bank, on
demand, appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.
     6.5 Insurance. Keep its business and the Collateral insured for risks and
in amounts standard for companies in Borrower’s industry and location and as
Bank may reasonably request. Insurance policies shall be in a form, with
companies, and in amounts that are satisfactory to Bank. All property policies
shall have a lender’s loss payable endorsement showing Bank as an additional
loss payee and waive subrogation against Bank, and all liability policies shall
show, or have endorsements showing, Bank as an additional insured. All policies
(or the loss payable and additional insured endorsements) shall provide that the
insurer must give Bank at least twenty (20) days notice before canceling,
amending, or declining to renew its policy. At Bank’s request, Borrower shall
deliver certified copies of policies and evidence of all premium payments.
Proceeds payable under any casualty policy shall be payable to Borrower for
repair or replacement of the damaged or destroyed property so long as no Event
of Default is outstanding; provided, however, that if an Event of Default is
outstanding, at Bank’s option, such proceeds may be payable to Bank on account
of the Obligations. If Borrower fails to obtain insurance as required under this
Section 6.5 or to pay any amount or furnish any required proof of payment to
third persons and Bank, Bank may make all or part of such payment or obtain such
insurance policies required in this Section 6.5, and take any action under the
policies Bank deems prudent.
     6.6 Operating Accounts.
          (a) Maintain its primary operating accounts with Bank or Bank’s
Affiliates.
          (b) Provide Bank five (5) days prior written notice before
establishing any Collateral Account at or with any bank or financial institution
other than Bank or Bank’s Affiliates. For each Collateral Account that Borrower
at any time maintains, Borrower shall cause the applicable bank or financial
institution (other than Bank) at or with which any Collateral Account is
maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Bank’s Lien in
such Collateral Account in accordance with the terms hereunder. The provisions
of the previous sentence shall not apply to deposit accounts exclusively used
for payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of Borrower’s employees and identified to Bank by Borrower as
such.

-8-



--------------------------------------------------------------------------------



 



     6.7 Financial Covenants. Borrower shall maintain at all times, to be tested
as of the last day of each month or quarter as indicated below, the following
financial covenants:
          (a) Liquidity. Borrower shall maintain at all times, tested as of the
last day of each month, the greater of: (i) Liquidity in an amount greater than
one and one half times (1.5X) the Obligations outstanding under this Agreement
as of such date; or (ii) Remaining Months Liquidity in an amount greater than
six months.
               “Liquidity” means Borrower’s unrestricted cash and Cash
Equivalents and marketable securities and short term investments plus the
Committed Availability.
               “Net Cash Loss” means for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Net Income plus
(a) amortization expense plus (b) depreciation expense plus (c) expenses
associated with stock-based compensation and the granting of stock options, plus
(d) all non-cash items decreasing Net Income for such period, plus (e) all
expenses related to acquisitions permitted under Section 7.3 hereof, all as
determined in accordance with GAAP, and calculated on a rolling three-month
average basis.
               “Remaining Months Liquidity” means Liquidity divided by monthly
Net Cash Loss.
          (b) EBITDA. Beginning March 31, 2009, Borrower shall maintain at all
times, measured as of the end of each fiscal quarter thereafter, an EBITDA not
less than the amounts agreed upon by Borrower and Bank based on projections
approved by Borrower’s board of directors, which projections Borrower shall
deliver to Bank within 45 days after the last day of Borrower’s fiscal year end.
     6.8 Protection of Intellectual Property Rights. Borrower shall:
(a) protect, defend and maintain the validity and enforceability of its
intellectual property except where Borrower in the exercise of its business
judgment deems it in its best interest not to do so; (b) promptly advise Bank in
writing of material infringements of its intellectual property; and (c) not
allow any intellectual property material to Borrower’s business to be abandoned,
forfeited or dedicated to the public without Bank’s written consent except where
Borrower in the exercise of its business judgment deems it in its best interest
to do so.
     6.9 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.
     6.10 Post Closing Matters.
          (a) Borrower shall use its reasonable efforts to cause the lessor at
Borrower’s Mountain View, California headquarters facility to execute a landlord
consent in favor of Bank within sixty (60) days after the Effective Date
     6.11 Further Assurances. Execute any further instruments and take further
action as Bank reasonably requests to perfect or continue Bank’s Lien in the
Collateral or to effect the purposes of this Agreement.
     7 NEGATIVE COVENANTS
     Borrower shall not do any of the following without Bank’s prior written
consent:
     7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers.
          (a) of Inventory in the ordinary course of business;
          (b) of worn out, uneeded or obsolete Equipment and Inventory that does
not constitute Financed Equipment;
          (c) in connection with Permitted Liens and Permitted Investments;

-9-



--------------------------------------------------------------------------------



 



          (d) of non-exclusive licenses and similar arrangements for the use of
the property of Borrower or its Subsidiaries in the ordinary course of business
and other non-perpetual licenses that may be exclusive in some respects, such
as, by way of example, with respect to field of use or geographic territory, but
that do not result, under applicable law, in a sale of all of Borrower’s
interest in the property that is the subject of the license;
          (e) Transfers by Subsidiaries to Borrower and Transfers among
Subsidiaries;
          (f) Transfers by Borrower to Subsidiaries in the ordinary course of
business not in excess of $500,000 in any fiscal year; and
          (g) Other Transfers not otherwise permitted in this Section 7.1,
provided that the aggregate book value of all such Transfers does not exceed
$500,000 in any fiscal year.
     7.2 Changes in Business, Management, Ownership Control, or Business
Locations. (a) Engage in or permit any of its Subsidiaries to engage in any
material line of business other than the businesses currently engaged in by
Borrower and such Subsidiary, as applicable, or reasonably related thereto;
(b) liquidate or dissolve; or (c) permit or suffer any Change in Control.
Borrower shall not, without prompt notice to Bank: (1) add any new offices or
business locations, including warehouses (unless such new offices or business
locations are Permitted Locations), (2) change its jurisdiction of organization,
(3) change its organizational structure or type, (4) change its legal name, or
(5) change any organizational number (if any) assigned by its jurisdiction of
organization.
     7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person without Bank’s consent which will
not be unreasonably withheld, conditioned or delayed. A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower.
     7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.
     7.5 Encumbrance. Except for Permitted Liens, (a) create, incur, allow, or
suffer any Lien on any of its property including without limitation its
intellectual property, (b) assign or convey any right to receive income,
including the sale of any Accounts, or (c) permit any of its Subsidiaries to do
so, permit any Collateral not to be subject to the first priority security
interest granted herein or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower from
assigning, mortgaging, pledging, granting a security interest in or upon, or
encumbering any of Borrower’s intellectual property, except (a) as is otherwise
permitted in Section 7.1 hereof or the definition of “Permitted Lien” herein,
and (b) customary restrictions on assignment and encumbrance contained in
license agreements permitted hereunder.
     7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.6.(b) hereof.
     7.7 Distributions; Investments. (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock provided
that (i) Borrower may convert any of its convertible securities into other
securities pursuant to the terms of such convertible securities or otherwise in
exchange thereof, (ii) Borrower may pay dividends and make distributions payable
solely in capital stock; (iii) Borrower may purchase fractional shares of
capital stock arising our of stock dividends, splits or combinations, and
(iv) Borrower may repurchase the stock of former employees or consultants
pursuant to stock repurchase agreements so long as an Event of Default does not
exist at the time of such repurchase and would not exist after giving effect to
such repurchase, provided such repurchase does not exceed in the aggregate of
One Hundred Thousand Dollars ($100,000) per fiscal year; or (b) directly or
indirectly make any Investment other than Permitted Investments, or permit any
of its Subsidiaries to do so.
     7.8 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for: (a) Permitted Investments in Subsidiaries, and (b) transactions that are in
the ordinary course of Borrower’s business, upon fair and reasonable terms that
are no less favorable to Borrower than would be obtained in an arm’s length
transaction with a non-affiliated Person.

-10-



--------------------------------------------------------------------------------



 



     7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof or adversely affect the subordination thereof to Obligations
owed to Bank.
     7.10 Compliance. Become an “investment company” or a company controlled by
an “investment company”, under the Investment Company Act of 1940 or undertake
as one of its important activities extending credit to purchase or carry margin
stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System), or use the proceeds of any Credit Extension for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a Reportable
Event or Prohibited Transaction, as defined in ERISA, to occur; fail to comply
with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.
     8 EVENTS OF DEFAULT
     Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
     8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) day grace period shall not apply to payments due on the
Revolving Line Maturity Date and Equipment Maturity Date). During the cure
period, the failure to cure the payment default is not an Event of Default (but
no Credit Extension will be made during the cure period);
     8.2 Covenant Default.
     (a) Borrower fails or neglects to perform any obligation in Sections 6.2,
6.5, 6.6, 6.7 or violates any covenant in Section 7; or
     (b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Grace periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in subsection (a) above;
     8.3 Material Adverse Change. An event occurs or condition exists that Bank
believes in its good faith business judgment is a Material Adverse Change, and
after meeting with and discussing the circumstances with Borrower, Bank
continues to believe in its good faith business judgment that a Material Adverse
Change has occurred and so advises Borrower in writing (provided that no such
meeting shall be required if Borrower is not available to meet with Bank or
there are exigent circumstances such that it is unreasonable to wait for any
such meeting);
     8.4 Attachment. (a) Any material portion of Borrower’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver; (b) the
service of process seeking to attach, by trustee or similar process, any funds
of Borrower or of any entity under control of Borrower (including a Subsidiary)
on deposit with Bank or any Bank Affiliate; (c) Borrower is enjoined,
restrained, or prevented by court order from conducting any material part of its
business; or (d) a notice of lien, levy, or assessment is filed against any of
Borrower’s assets by any government agency, and the same under clauses
(a) through (d) hereof are not, within ten (10) days after the occurrence
thereof, discharged or stayed (whether through the posting of a bond or
otherwise); provided, however, no Credit Extensions shall be made during any ten
(10) day cure period;

-11-



--------------------------------------------------------------------------------



 



     8.5 Insolvency (a) Borrower is unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within forty five (45) days (but no Credit
Extensions shall be made while of any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);
     8.6 Other Agreements. There is a default in any agreement to which Borrower
or any Material Subsidiary is a party with a third party or parties resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount in excess of Five Hundred Thousand
Dollars ($500,000) or that could reasonably be expected to have a material
adverse effect on Borrower’s business; provided, however, that the Event of
Default under this Section 8.6 caused by the occurrence of a default under such
other agreement shall be cured or waived for purposes of this Agreement upon
Bank receiving written notice from the party asserting such default of such cure
or waiver of the default under such other agreement, if at the time of such cure
or waiver under such other agreement (a) Bank has not declared an Event of
Default under this Agreement and/or exercised any rights with respect thereto;
(b) any such cure or waiver does not result in an Event of Default under any
other provision of this Agreement or any Loan Document; and (c) in connection
with any such cure or waiver under such other agreement, the terms of any
agreement with such third party are not modified or amended in any manner which
could in the good faith judgment of Bank be materially less advantageous to
Borrower;
     8.7 Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least Five Hundred
Thousand Dollars ($500,000) (not covered by independent third-party insurance as
to which liability has been accepted by such insurance carrier) shall be
rendered against Borrower and shall remain unsatisfied, unvacated, or unstayed
for a period of ten (10) days after the entry thereof (provided that no Credit
Extensions will be made prior to the satisfaction, vacation, or stay of such
judgment, order, or decree);
     8.8 Guaranty. (a) Any guaranty of any Obligations terminates or ceases for
any reason to be in full force and effect; (b) any Guarantor that is a Material
Subsidiary does not perform any obligation or covenant under any guaranty of the
Obligations; (c) any circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or
8.8. occurs with respect to any Material Subsidiary; or
     8.9 Misrepresentations. Borrower or any Person acting for Borrower makes
any representation, warranty, or other statement now or later in this Agreement,
any Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made.
     9 BANK’S RIGHTS AND REMEDIES
     9.1 Rights and Remedies. While an Event of Default occurs and continues
Bank may, without notice or demand, do any or all of the following:
          (a) declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Bank);
          (b) stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Bank;
          (c) demand that Borrower (i) deposits cash with Bank in an amount
equal to the aggregate amount of any Letters of Credit remaining undrawn, as
collateral security for the repayment of any future drawings under such Letters
of Credit, and Borrower shall forthwith deposit and pay such amounts, and
(ii) pay in advance all Letter of Credit fees scheduled to be paid or payable
over the remaining term of any Letters of Credit;
          (d) settle or adjust disputes and claims directly with Account Debtors
for amounts on terms and in any order that Bank considers advisable, notify any
Person owing Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;
          (e) make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral. Borrower shall assemble the Collateral if Bank requests and make it
available as Bank designates. Bank may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be

-12-



--------------------------------------------------------------------------------



 



prior or superior to its security interest and pay all expenses incurred.
Borrower grants Bank a license to enter and occupy any of its premises, without
charge, to exercise any of Bank’s rights or remedies;
          (f) apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Bank owing to or for the credit or the
account of Borrower;
          (g) ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;
          (h) place a “hold” on any account maintained with Bank and/or deliver
a notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;
          (i) demand and receive possession of Borrower’s Books; and
          (j) exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
     9.2 Power of Attorney. Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Bank determines reasonable; (d) make,
settle, and adjust all claims under Borrower’s insurance policies; (e) pay,
contest or settle any Lien, charge, encumbrance, security interest, and adverse
claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; and (f) transfer the Collateral
into the name of Bank or a third party as the Code permits. Borrower hereby
appoints Bank as its lawful attorney-in-fact to sign Borrower’s name on any
documents necessary to perfect or continue the perfection of Bank’s security
interest in the Collateral regardless of whether an Event of Default has
occurred until all Obligations (other than inchoate indemnity obligations) have
been satisfied in full and Bank is under no further obligation to make Credit
Extensions hereunder. Bank’s foregoing appointment as Borrower’s attorney in
fact, and all of Bank’s rights and powers, coupled with an interest, are
irrevocable until all Obligations (other than inchoate indemnity obligations)
have been fully repaid and performed and Bank’s obligation to provide Credit
Extensions terminates.
     9.3 Protective Payments. If Borrower fails to obtain the insurance called
for by Section 6.5 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document, Bank may obtain such insurance or make such payment, and all amounts
so paid by Bank are Bank Expenses and immediately due and payable, bearing
interest at the then highest applicable rate, and secured by the Collateral.
Bank will make reasonable efforts to provide Borrower with notice of Bank
obtaining such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank’s waiver of any Event of Default.
     9.4 Application of Payments and Proceeds. Borrower shall have no right to
specify the order or the accounts to which Bank shall allocate or apply any
payments required to be made by Borrower to Bank or otherwise received by Bank
under this Agreement when any such allocation or application is not specified
elsewhere in this Agreement. If an Event of Default has occurred and is
continuing, Bank may apply any funds in its possession, whether from Borrower
account balances, payments, proceeds realized as the result of any collection of
Accounts or other disposition of the Collateral, or otherwise, to the
Obligations in such order as Bank shall determine in its sole discretion. Any
surplus shall be paid to Borrower or other Persons legally entitled thereto;
Borrower shall remain liable to Bank for any deficiency. If Bank, in its good
faith business judgment, directly or indirectly enters into a deferred payment
or other credit transaction with any purchaser at any sale of Collateral, Bank
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Bank of cash therefor.

-13-



--------------------------------------------------------------------------------



 



     9.5 Bank’s Liability for Collateral. So long as Bank complies with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of Bank, Bank shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person. Borrower bears
all risk of loss, damage or destruction of the Collateral.
     9.6 No Waiver; Remedies Cumulative. Bank’s failure, at any time or times,
to require strict performance by Borrower of any provision of this Agreement or
any other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by Bank and then is only
effective for the specific instance and purpose for which it is given. Bank’s
rights and remedies under this Agreement and the other Loan Documents are
cumulative. Bank has all rights and remedies provided under the Code, by law, or
in equity. Bank’s exercise of one right or remedy is not an election, and Bank’s
waiver of any Event of Default is not a continuing waiver. Bank’s delay in
exercising any remedy is not a waiver, election, or acquiescence.
     9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.
     10 NOTICES
     All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail or facsimile transmission; (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below. Bank or Borrower may change
its address or facsimile number by giving the other party written notice thereof
in accordance with the terms of this Section 10.

         
 
  If to Borrower:   HANSEN MEDICAL, INC.
 
      380 North Bernardo Avenue
 
      Mountain View, CA 94043
 
      Attention: Steve Van Dick
 
      Fax: 650-404-5901
 
      Email: steve_vandick@hansenmedical.com
 
       
 
  If to Bank:   SILICON VALLEY BANK
 
      2400 Hanover Street
 
      Palo Alto, CA 94304
 
      Attn: Jason Hughes
 
      Fax:                                         
 
      Email:  jhughes@svb.com

     11 CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE
     California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

-14-



--------------------------------------------------------------------------------



 



     TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
     WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.
     12 GENERAL PROVISIONS
     12.1 Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.
     12.2 Indemnification. Borrower agrees to indemnify, defend and hold Bank
and its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank harmless against: (a) all obligations,
demands, claims, and liabilities (collectively, “Claims”) asserted by any other
party in connection with the transactions contemplated by the Loan Documents;
and (b) all losses or Bank Expenses incurred, or paid by Bank from, following,
or arising from transactions between Bank and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by Bank’s gross negligence or willful misconduct.
     12.3 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
     12.4 Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
     12.5 Amendments in Writing; Integration. All amendments to this Agreement
must be in writing and signed by both Bank and Borrower. This Agreement and the
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the Loan Documents.

-15-



--------------------------------------------------------------------------------



 



     12.6 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one Agreement.
     12.7 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 12.2 to
indemnify Bank shall survive until the statute of limitations with respect to
such claim or cause of action shall have run.
     12.8 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates in connection with their business with Borrower;
(b) to prospective transferees or purchasers of any interest in the Credit
Extensions (provided, however, Bank shall use commercially reasonable efforts to
obtain such prospective transferee’s or purchaser’s agreement to the terms of
this provision); (c) as required by law, regulation, subpoena, or other order;
(d) to Bank’s regulators or as otherwise required in connection with Bank’s
examination or audit; and (e) as Bank considers appropriate in exercising
remedies under this Agreement. Confidential information does not include
information that either: (i) is in the public domain or in Bank’s possession
when disclosed to Bank, or becomes part of the public domain, through no fault
of Bank, after disclosure to Bank; or (ii) is disclosed to Bank by a third
party, if Bank does not know that the third party is prohibited from disclosing
the information.
     12.9 Attorneys’ Fees, Costs and Expenses. In any action or proceeding
between Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.
     13 DEFINITIONS
     13.1 Definitions. As used in this Agreement, the following terms have the
following meanings:
     “Account” is any “account” as defined in the Code with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.
     “Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
     “Advance” or “Advances” means an advance (or advances) under the Revolving
Line.
     “Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.
     “Agreement” is defined in the preamble hereof.
     “Availability Amount” is (a) the lesser of (i) the Revolving Line or
(ii) the Borrowing Base minus (b) the amount of all outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit) plus an amount equal
to the Letter of Credit Reserves, and minus (c) the outstanding principal
balance of any Advances (including any amounts used for Cash Management
Services).
     “Bank” is defined in the preamble hereof.
     “Bank Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) for preparing, amending,
negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower.
     “Bankruptcy-Related Defaults” is defined in Section 9.1.

-16-



--------------------------------------------------------------------------------



 



     “Basic Rate” is the per annum rate of interest (based on a year of
360 days) equal to the sum of (a) U.S. Treasury note yield to maturity for a
term equal to the Treasury Note Maturity as reported in the Federal Reserve
Statistical Release H.15-Selected Interest Rates under the heading “U.S.
Government Securities/Treasury Constant Maturities” on the Funding Date, plus
(b) the Loan Margin. (In the event Release H.15 is no longer published, Bank
shall select a comparable publication to determine the U.S. Treasury note yield
to maturity.)
     “Borrower” is defined in the preamble hereof
     “Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
     “Borrowing Base” means 80% of net Eligible Accounts, as determined by Bank
from Borrower’s most recent Borrowing Base Certificate. After Borrower and Bank
have determined the covenants to apply under Section 6.7(b), Borrowing Base
shall mean (a) 80% of net Eligible Accounts plus (b) the lesser of 50% of the
value of Borrower’s Eligible Inventory (valued at the lower of cost or wholesale
fair market value) or $5,000,000, provided that the outstanding principal amount
of Advances based on Eligible Inventory may not exceed 50% of the sum of
(a) plus (b) above, provided that the outstanding principal amount of Advances
based on Eligible Inventory may not exceed 50% of the sum of (a) plus (b) above.
In each case, such calculation shall be as determined by Bank from Borrower’s
most recent Borrowing Base Certificate; provided, further, that Bank may
decrease the foregoing amount and percentages in its good faith business
judgment based on events, conditions, contingencies, or risks which, as
determined by Bank, may adversely affect Collateral.
     “Borrowing Base Certificate” is that certain certificate in the form
attached hereto as Exhibit C.
     “Borrowing Resolutions” are, with respect to any Person, those resolutions
substantially in the form attached hereto as Exhibit D and delivered by such
Person to Bank approving the Loan Documents to which such Person is a party and
the transactions contemplated thereby, together with a certificate executed by
its secretary or other officer on behalf of such Person certifying that (a) such
Person has the authority to execute, deliver, and perform its obligations under
each of the Loan Documents to which it is a party, (b) that attached as
Exhibit A to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Bank may conclusively rely on such
certificate unless and until such Person shall have delivered to Bank a further
certificate canceling or amending such prior certificate.
     “Business Day” is any day that is not a Saturday, Sunday or a day on which
Bank is closed.
     “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.
     “Cash Management Services” is defined in Section 2.1.4.
     “Change in Control” means any event, transaction, or occurrence as a result
of which (a) any “person” (as such term is defined in Sections 3(a)(9) and
13(d)(3) of the Securities Exchange Act of 1934, as an amended (the “Exchange
Act”)), other than a trustee or other fiduciary holding securities under an
employee benefit plan of Borrower, is or becomes a beneficial owner (within the
meaning Rule 13d-3 promulgated under the Exchange Act), directly or indirectly,
of securities of Borrower, representing fifty-one percent (51%) or more of the
combined voting power of Borrower’s then outstanding securities; or (b) during
any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved or ratified by a vote of a majority of the directors then
still in office who either were directions at the beginning of such period or
whose election or nomination for election was previously so approved or
ratified) cease for any reason other than death or disability to constitute a
majority of the directors then in office.

-17-



--------------------------------------------------------------------------------



 



     “Code” is the Uniform Commercial Code, as the same may, from time to time,
be enacted and in effect in the State of California; provided, that, to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the State of
California, the term “Code” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes on the provisions
thereof relating to such attachment, perfection, priority, or remedies and for
purposes of definitions relating to such provisions.
     “Collateral” is any and all properties, rights and assets of Borrower
described on Exhibit A.
     “Collateral Account” is any Deposit Account, Securities Account, or
Commodity Account.
     “Committed Availability” means, as the date of determination, an amount
equal to the sum of the Revolving Line minus all outstanding Advances under the
Revolving Line.
     “Commodity Account” is any “commodity account” as defined in the Code with
such additions to such term as may hereafter be made.
     “Communication” is defined in Section 10.
     “Company Report” means each registration statement, report, notification,
proxy statement or information statement filed or furnished by Borrower with the
Securities and Exchange Commission, including Borrower’s annual reports on Form
10-K, and Borrower’s reports on Form 10-Q and Form 8-K (in each case including
exhibits, annexes and any amendments thereto).
     “Compliance Certificate” is that certain certificate in the form attached
hereto as Exhibit E.
     “Contingent Obligation” is, for any Person, any direct or indirect
liability, contingent or not, of that Person for (a) any indebtedness, lease,
dividend, letter of credit or other obligation of another such as an obligation
directly or indirectly guaranteed, endorsed, co-made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.
     “Control Agreement” is any control agreement entered into among the
depository institution at which Borrower maintains a Deposit Account or the
securities intermediary or commodity intermediary at which Borrower maintains a
Securities Account or a Commodity Account, Borrower, and Bank pursuant to which
Bank obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.
     “Credit Extension” is any Advance, Equipment Advance, Letter of Credit,
amount utilized for Cash Management Services, or any other extension of credit
by Bank for Borrower’s benefit.
     “Default Rate” is defined in Section 2.3(b).
     “Deferred Revenue” is all amounts received or invoiced in advance of
performance under contracts and not yet recognized as revenue.
     “Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
     “Designated Deposit Account” is Borrower’s deposit account, account number
                    , maintained with Bank.

-18-



--------------------------------------------------------------------------------



 



     “Dollars,” “dollars” and “$” each mean lawful money of the United States.
     “Draw Period” is the period of time from the Effective Date through the
earlier to occur of (a) March 31, 2009, or (b) an Event of Default.
     “EBITDA” shall mean, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, an amount equal to Net Income, plus (a) Interest
Expense, plus (b) depreciation expense, plus (c) amortization expense, plus
(d) the provision for taxes, plus (e) expenses associated with stock-based
compensation and the granting of stock options, plus (f) all expenses related to
acquisitions permitted under Section 7.3 hereof, all as determined in accordance
with GAAP.
     “Effective Date” is August 25, 2008.
     “Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3. Bank reserves the right, in its good faith judgment, at any time
after the Effective Date to adjust any of the criteria set forth below and to
establish new criteria. Unless Bank otherwise agrees in writing, Eligible
Accounts shall not include:
     (a) Accounts for which the Account Debtor has not been invoiced;
     (b) Accounts that the Account Debtor has not paid within ninety (90) days
of invoice date;
     (c) Accounts owing from an Account Debtor, fifty percent (50%) or more of
whose Accounts have not been paid within ninety (90) days of invoice date;
     (d) Accounts with credit balances over ninety (90) days from invoice date;
     (e) Accounts owing from an Account Debtor, including Affiliates, whose
total obligations to Borrower exceed twenty-five (25%) of all Accounts, for the
amounts that exceed that percentage, unless Bank approves in writing;
     (f) Accounts owing from an Account Debtor which does not have its principal
place of business in the United States except for Eligible Foreign Accounts;
     (g) Accounts owing from an Account Debtor which is a federal, state or
local government entity or any department, agency, or instrumentality thereof
except for Accounts of the United States if Borrower has assigned its payment
rights to Bank and the assignment has been acknowledged under the Federal
Assignment of Claims Act of 1940, as amended;
     (h) Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise — sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts), with the exception of customary credits,
adjustments and/or discounts given to an Account Debtor by Borrower in the
ordinary course of its business;
     (i) Accounts for demonstration or promotional equipment, or in which goods
are consigned, or sold on a “sale guaranteed,” “sale or return,” “sale on
approval,” “bill and hold,” or other terms if Account Debtor’s payment may be
conditional;
     (j) Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;
     (k) Accounts in which the Account Debtor disputes liability or makes any
claim (but only up to the disputed or claimed amount), or if the Account Debtor
is subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;
     (l) Accounts owing from an Account Debtor with respect to which Borrower
has received Deferred Revenue (but only to the extent of such Deferred Revenue);
and
     (m) Accounts for which Bank in its good faith business judgment determines
collection to be doubtful.

-19-



--------------------------------------------------------------------------------



 



     “Eligible Equipment” is the following to the extent it complies with all of
Borrower’s representations and warranties to Bank, is acceptable to Bank in all
respects, is located at Borrower’s principal place of business or such other
location of which Bank has approved in writing, and is subject to a first
priority Lien in favor of Bank: (a) new and used laboratory equipment, computer
equipment, office equipment and furnishings, subject to the limitations set
forth herein, and (b) Other Equipment.
     “Eligible Foreign Accounts” are Accounts for which the Account Debtor does
not have its principal place of business in the United States but are otherwise
Eligible Accounts that are (a) covered by credit insurance satisfactory to Bank,
less any deductible; (b) supported by letter(s) of credit acceptable to Bank; or
(c) that Bank approves in writing.
     “Eligible Inventory” means, at any time, the aggregate of Borrower’s
Inventory that (a) consists of finished goods, in good, new, and salable
condition, which is not perishable, returned, consigned, obsolete, not sellable,
damaged, or defective, and is not comprised of demonstrative or custom
inventory, works in progress, packaging or shipping materials, or supplies;
(b) meets all applicable governmental standards; (c) has been manufactured in
compliance with the Fair Labor Standards Act; (d) is not subject to any Liens,
except Permitted Liens and the first priority Liens granted or in favor of Bank
under this Agreement or any of the other Loan Documents; (e) is located at the
locations identified by Borrower in the Perfection Certificate where it
maintains Inventory (or any Permitted Location); and (f) is otherwise acceptable
to Bank in its good faith business judgment.
     “Equipment” is all “equipment” as defined in the Code with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
     “Equipment Advance” is defined in Section 2.1.2(a).
     “Equipment Line” is an Equipment Advance or Equipment Advances in an
aggregate principal amount of up to Fifteen Million Dollars ($15,000,000).
     “Equipment Maturity Date” is September 1, 2012.
     “ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
     “Event of Default” is defined in Section 8.
     “Event of Loss” is defined in Section 2.1.2(c).
     “Final Payment” means six percent (6%) of the aggregate amount of all
Equipment Advances.
     “Financed Equipment” is all present and future Eligible Equipment in which
Borrower has any interest which is financed by an Equipment Advance.
     “Foreign Currency” means lawful money of a country other than the United
States.
     “Funding Date” is any date on which a Credit Extension is made to or on
account of Borrower which shall be a Business Day.
     “GAAP” is generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other Person as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.
     “General Intangibles” is all “general intangibles” as defined in the Code
in effect on the date hereof with such additions to such term as may hereafter
be made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security

-20-



--------------------------------------------------------------------------------



 



and other deposits, options to purchase or sell real or personal property,
rights in all litigation presently or hereafter pending (whether in contract,
tort or otherwise), insurance policies (including without limitation key man,
property damage, and business interruption insurance), payments of insurance and
rights to payment of any kind.
     “Governmental Approval” is any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.
     “Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
     “Guarantor” is any present or future guarantor of the Obligations.
     “Guaranty” is an Unconditional Guaranty signed by a Guarantor.
     “Indebtedness” is (a) indebtedness for borrowed money or the deferred price
of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.
     “Initial Audit” is Bank’s inspection of the Collateral including Borrower’s
Accounts and Borrower’s Books.
     “Insolvency Proceeding” is any proceeding by or against any Person under
the United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
     “Interest Expense” means for any period, interest expense (whether cash or
non-cash) determined in accordance with GAAP for the relevant period ending on
such date, including, in any event, interest expense with respect to any Credit
Extension and other Indebtedness of Borrower and its Subsidiaries, including,
without limitation or duplication, all commissions, discounts, or related
amortization and other fees and charges with respect to letters of credit and
bankers’ acceptance financing and the net costs associated with interest rate
swap, cap, and similar arrangements, and the interest portion of any deferred
payment obligation (including leases of all types).
     “Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
     “Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
     “Letter of Credit” means a standby letter of credit issued by Bank or
another institution based upon an application, guarantee, indemnity or similar
agreement on the part of Bank as set forth in Section 2.1.2.
     “Letter of Credit Application” is defined in Section 2.1.2(a).
     “Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d).
     “Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
     “Loan Amount” in respect of each Equipment Advance is the original
principal amount of such Equipment Advance.
     “Loan Documents” are, collectively, this Agreement, the Perfection
Certificate, any note, or notes or guaranties executed by Borrower or any
Guarantor, and any other present or future agreement between Borrower

-21-



--------------------------------------------------------------------------------



 



any Guarantor and/or for the benefit of Bank in connection with this Agreement,
all as amended, restated, or otherwise modified.
     “Loan Margin” is three and one half percent (3.50%).
     “Make-Whole Premium” is an amount equal to 3% of the outstanding Equipment
Advances if the prepayment is made on or before the first anniversary of the
date hereof; 2% of the outstanding Equipment Advances if the prepayment is made
on or after the first anniversary hereof but before the second anniversary
hereof; 1% of outstanding Equipment Advances if the prepayment is made on or
after the second anniversary hereof but before the Equipment Maturity Date.
     “Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.
     “Material Subsidiary” means any Subsidiary that accounts for at least 5% of
Borrower’s assets on a consolidated basis, or at least 5% of Borrower’s revenue
on a consolidated basis in the fiscal quarter in which the measurement is taken.
     “Net Income” means, as calculated on a consolidated basis for Borrower and
its Subsidiaries for any period as at any date of determination, the net profit
(or loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period, but excluding, in any event, any
gains or losses on the sale or other disposition, not in the ordinary course of
business, of investments or fixed or capital assets, and any taxes on the
excluded gains and any tax deductions or credits on account on any excluded
losses.
     “Obligations” are Borrower’s obligation to pay when due any debts,
principal, interest, Bank Expenses and other amounts Borrower owes Bank now or
later, whether under this Agreement, the Loan Documents, or otherwise,
including, without limitation, all obligations relating to letters of credit
(including reimbursement obligations for drawn and undrawn letters of credit),
cash management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and the performance of Borrower’s
duties under the Loan Documents.
     “Operating Documents” are, for any Person, such Person’s formation
documents, as certified with the Secretary of State of such Person’s state of
formation on a date that is no earlier than 30 days prior to the Effective Date,
and, (a) if such Person is a corporation, its bylaws in current form, (b) if
such Person is a limited liability company, its limited liability company
agreement (or similar agreement), and (c) if such Person is a partnership, its
partnership agreement (or similar agreement), each of the foregoing with all
current amendments or modifications thereto.
     “Other Equipment” is leasehold improvements, computer software and software
licenses and soft costs approved by Bank, including taxes, shipping, warranty
charges, freight discounts and installation expenses.
     “Payment/Advance Form” is that certain form attached hereto as Exhibit B.
     “Perfection Certificate” is defined in Section 5.1.
     “Permitted Indebtedness” is:
     (a) Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;
     (b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;
     (c) Subordinated Debt;
     (d) unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;
     (e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

-22-



--------------------------------------------------------------------------------



 



     (f) Indebtedness of up to Five Hundred Thousand Dollars ($500,000) secured
by Permitted Liens;
     (g) guaranties of Permitted Indebtedness;
     (h) Indebtedness consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements designated to
protect a Person against fluctuations in interest rates, currency exchange
rates, or commodity prices;
     (i) Indebtedness between Borrower and any of its Subsidiaries or among any
of Borrower’s Subsidiaries, in each case corresponding to a Permitted
Investment;
     (j) other Indebtedness in an aggregate outstanding amount not to exceed
$500,000 at any time; and
     (k) extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (a) through (j) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.
     “Permitted Investments” are:
     (a) Investments shown on the Perfection Certificate and existing on the
Effective Date;
     (b) (i) Cash Equivalents, and (ii) any Investments permitted by Borrower’s
investment policy, as amended from time to time, provided that such investment
policy (and any such amendment thereto) has been approved by Bank (which
approval shall not be unreasonably withheld, conditioned or delayed);
     (c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;
     (d) Investments consisting of deposit and securities accounts in which Bank
has a perfected security interest, except as provided in the last sentence of
Section 6.6(b);
     (e) Investments accepted in connection with Transfers permitted by
Section 7.1;
     (f) Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed Two Million Dollars
($2,000,000) in the aggregate in any fiscal year;
     (g) Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors;
     (h) Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business; and
     (i) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of Borrower in any Subsidiary.
     (j) Other Investments not otherwise permitted by Section 7.6 not exceeding
$500,000 in the aggregate outstanding at any time; and
     (k) other Investments in joint ventures, strategic alliances, licensing and
similar arrangements customary in Borrower’s industry; provided that such
Investments do not require Borrower or Subsidiary to transfer assets with a
value in excess of $500,000 in any fiscal year
     “Permitted Liens” are:
     (a) Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;

-23-



--------------------------------------------------------------------------------



 



     (b) Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, provided that no notice of
any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;
     (c) purchase money Liens (including with respect to capital leases) (i) on
Equipment (other than Financed Equipment) acquired or held by Borrower incurred
for financing the acquisition of the Equipment securing no more than Two Hundred
Fifty Thousand Dollars ($250,000) in the aggregate amount outstanding, or
(ii) existing on Equipment (other than Financed Equipment) when acquired, if the
Lien is confined to the property and improvements and the proceeds of the
Equipment;
     (d) Liens of carriers, warehousemen, materialmen, machine shops, suppliers,
landlords or other Persons that are either possessory in nature or imposed by
law and, in any event, arising in the ordinary course of business and which are
not delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings;
     (e) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (g) Liens arising from the filing of financing statements in connection
with operating leases;
     (h) Liens on cash collateral securing reimbursement obligations to Bank
under letters of credit;
     (i) Liens on assets acquired in any Investment not prohibited hereunder to
the extent such Liens were in existence at the time of acquisition and not
incurred in anticipation thereof;
     (j) Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
     (k) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business;
     (l) non-exclusive licenses and similar arrangements for the use of the
property of Borrower or its Subsidiaries in the ordinary course of business and
other non-perpetual licenses that may be exclusive in some respects, such as, by
way of example, with respect to field of use or geographic territory, but that
do not result, under applicable law, in a sale of all of Borrower’s interest in
the property that is the subject of the license;
     (m) other licenses permitted under Section 7.1 of this Agreement;
     (n) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
     (o) Liens in favor of custom and revenue authorities arising as a matter of
law to secure the payment of custom duties in connection with the importation of
goods;
     (p) Liens on insurance proceeds securing the payment of financed insurance
premiums;
     (q) Liens on earnest money deposits required under a letter of intent or
purchase agreement in connection with acquisitions and other transactions
otherwise permitted hereunder;
     (r) Liens on assets representing part of the proceeds of a sale or other
disposition of property otherwise permitted hereunder, to secure post closing
obligations to the buyer in connection with such sale or other disposition;

-24-



--------------------------------------------------------------------------------



 



     (s) Liens consisting of pledges of cash, cash equivalents or government
securities to secure swap or foreign exchange contracts or letters of credit;
and
     (t) Liens in favor of other financial institutions arising in connection
with Borrower’s deposit and/or securities accounts held at such institutions,
provided that Bank has a perfected security interest in the amounts held in such
deposit and/or securities accounts, except as provided in Section 6.6(b)
hereof..
     “Person” is any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
     “Prime Rate” is Bank’s most recently announced “prime rate,” even if it is
not Bank’s lowest rate.
     “Registered Organization” is any “registered organization” as defined in
the Code with such additions to such term as may hereafter be made
     “Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
     “Responsible Officer” is any of the Chief Executive Officer, President,
Chief Financial Officer, Chief Operating Officer, Senior Vice President-
Business Development, Vice President- Finance and Administration, Secretary and
Corporate Controller of Borrower.
     “Revolving Line” is an Advance or Advances in an amount equal to Ten
Million Dollars ($10,000,000).
     “Revolving Line Maturity Date” is August 25, 2009.
     “Securities Account” is any “securities account” as defined in the Code
with such additions to such term as may hereafter be made.
     “Subordinated Debt” is indebtedness incurred by Borrower subordinated to
all of Borrower’s now or hereafter indebtedness to Bank (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Bank entered into between Bank and the other creditor), on terms
acceptable to Bank.
     “Subsidiary” means, with respect to any Person, any Person of which more
than 50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled directly or indirectly by such
Person or one or more of Affiliates of such Person.
     “Transfer” is defined in Section 7.1.
     “Treasury Note Maturity” is thirty six (36) months.

-25-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the Effective Date.

          BORROWER:    
 
        HANSEN MEDICAL, INC.    
 
       
By
   /s/ Steve Van Dick    
Name:
 
 Steve Van Dick
   
Title:
 
 CFO
   
 
 
 
    BANK:    
 
        SILICON VALLEY BANK    
 
       
By
   /s/ Jason Hughes    
Name:
 
 Jason Hughes
   
Title:
 
 VP
   
 
        Effective Date: August 25, 2008    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
     All goods, Accounts (including health-care receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles (except as provided
below), commercial tort claims, documents, instruments (including any promissory
notes), chattel paper (whether tangible or electronic), cash, deposit accounts,
all Pledged CDs, fixtures, letters of credit rights (whether or not the letter
of credit is evidenced by a writing), securities, and all other investment
property, supporting obligations, and financial assets, whether now owned or
hereafter acquired, wherever located; and
     all Borrower’s Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
     Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired:: (a) more than 65% of the
presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Borrower of any Foreign Subsidiary which shares entitle
the holder thereof to vote for directors or any other matter, (b)(i) any
copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work, whether published or
unpublished, (ii) any patents, patent applications and like protections,
including improvements, divisions, continuations, renewals, reissues,
extensions, and continuations-in-part of the same, (iii) trademarks, service
marks and, to the extent permitted under applicable law, any applications
therefor, whether registered or not, and the goodwill of the business of
Borrower connected with and symbolized thereby, (iv) know-how, operating
manuals, trade secret rights, rights to unpatented inventions, any intellectual
property rights in computer software, (v) licenses and license rights relating
to the foregoing, and (vi) any claims for damage by way of any past, present, or
future infringement of any of the foregoing; provided, however, the Collateral
shall include all Accounts, license and royalty fees and other revenues,
proceeds, or income arising out of or relating to any of the foregoing, and
(c) property subject to a lien described in clause (c) of the definition of
Permitted Lien in the Loan and Security Agreement by and between Bank and Debtor
dated as of August 25, 2008 (the “Loan Agreement”) in which the granting of a
security interest therein is prohibited by or would constitute a default under
any agreement or document governing such property (but only to the extent such
prohibition is enforceable under applicable law); provided that upon the
termination or lapsing of any such prohibition, such property shall
automatically be part of the Collateral
     Except as permitted in the Loan Agreement, Borrower has agreed not to
encumber any of its copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, patent applications and
like protections, including improvements, divisions, continuations, renewals,
reissues, extensions, and continuations-in-part of the same, trademarks, service
marks and, to the extent permitted under applicable law, any applications
therefor, whether registered or not, and the goodwill of the business of
Borrower connected with and symbolized thereby, know-how, operating manuals,
trade secret rights, rights to unpatented inventions, and any claims for damage
by way of any past, present, or future infringement of any of the foregoing,
without Bank’s prior written consent.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Loan Payment/Advance Request Form
Deadline for same day processing is Noon Pacific Time

      Fax To:   Date:                                              



LOAN PAYMENT:
HANSEN MEDICAL, INC.

     
From Account #
  To Account #
 
 
 
(Deposit Account #)
  (Loan Account #)
 
   
Principal $
  and/or Interest $
 
 
 

     
Authorized Signature:
  Phone Number:
 
 
 
Print Name/Title:
   
 
   



Loan Advance:
Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

     
From Account #
  To Account #
 
 
 
(Loan Account #)
  (Deposit Account #)
 
   
Amount of Advance $
   
 
   

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

     
Authorized Signature:
  Phone Number:
 
 
 
Print Name/Title:
   
 
   



Outgoing Wire Request:
Complete only if all or a portion of funds from the loan advance above is to be
wired.
Deadline for same day processing is noon, Pacific Time.

     
Beneficiary Name:
       Amount of Wire: $
 
 
 
Beneficiary Bank:
       Account Number:
 
 
 
City and State:
   
 
   
 
   
Beneficiary Bank Transit (ABA) #:
  Beneficiary Bank Code (Swift, Sort, Chip, etc.):
 
 
 
 
               (For International Wire Only)
 
   
Intermediary Bank:
  Transit (ABA) #:
 
 
 

 
For Further Credit to:
 
 
Special Instruction:
 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

     
Authorized Signature:
  2nd Signature (if required):
 
 
 
Print Name/Title:
  Print Name/Title:
 
 
 
Telephone #:
  Telephone #:
 
 
 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
BORROWING BASE CERTIFICATE
Borrower: HANSEN MEDICAL, INC.
Lender: Silicon Valley Bank
Commitment Amount: $10,000,000

         
ACCOUNTS RECEIVABLE
   
1. Accounts Receivable (invoiced) Book Value as of                     
  $                       
2. Additions (please explain on reverse)
  $                       
3. TOTAL ACCOUNTS RECEIVABLE
  $                       
 
       
ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)
   
4. Un-invoiced Accounts
  $                       
5. Amounts over 90 days due
  $                       
6. Balance of 50% over 90 day accounts
  $                       
7. Credit balances over 90 days
  $                       
8. Concentration Limits
  $                       
9. Foreign Accounts
  $                       
10. Governmental Accounts
  $                       
11. Contra Accounts
  $                       
12. Promotion or Demo Accounts
  $                       
13. Intercompany/Employee Accounts
  $                       
14. Disputed Accounts
  $                       
15. Deferred Revenue
  $                       
16. Other (please explain on reverse)
  $                       
17. TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS
  $                       
18. Eligible Accounts (#3 minus #17)
  $                       
19. ELIGIBLE AMOUNT OF ACCOUNTS ( 80% of #18)
  $                         
20. [Reserved — to be revised in 2009 if certain conditions met under
Section 6.9(b) of the Loan Agreement]
       
21.
       
 
       
BALANCES
   
22. Maximum Loan Amount
  $ 10,000,000  
23. Total Funds Available [Lesser of #19 or #22]
  $                       
24. Present balance owing on Line of Credit
  $                       
25. Outstanding under Sublimits
  $                       
26. RESERVE POSITION (#23 minus #24 and #25)
  $                       

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.

 



--------------------------------------------------------------------------------



 



                 
 
          BANK USE ONLY    
 
               
 
      Received by:        
 
         
 
authorized signer     COMMENTS:   Date:           Verified:        
By:
          authorized signer    
 
               
 
       Authorized Signer            
 
    Date:        
 
                Date:       Compliance Status:      Yes      No    
 
 
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT D
BORROWING RESOLUTIONS
(SVB LOGO) [f43334f4333401.gif]
CORPORATE BORROWING CERTIFICATE

         
Borrower:
  HANSEN MEDICAL, INC.   Date: August 25, 2008
Bank:
  Silicon Valley Bank    

          I hereby certify as follows, as of the date set forth above:
1. I am the Secretary, Assistant Secretary or other officer of the Borrower. My
title is as set forth below.
2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of

  .   
 
[print name of state]
   

3. Attached hereto are true, correct and complete copies of Borrower’s
Articles/Certificate of Incorporation (including amendments), as filed with the
Secretary of State of the state in which Borrower is incorporated as set forth
in paragraph 2 above. Such Articles/Certificate of Incorporation have not been
amended, annulled, rescinded, revoked or supplemented, and remain in full force
and effect as of the date hereof.
4. The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Bank may rely
on them until Bank receives written notice of revocation from Borrower.
Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

                          Authorized to             Add or Remove Name   Title  
Signature   Signatories                           o
 
 
 
 
 
                              o
 
 
 
 
 
                              o
 
 
 
 
 
                              o
 
 
 
 
 
   

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.
Resolved Further, that such individuals may, on behalf of Borrower:
Borrow Money. Borrow money from Silicon Valley Bank (“Bank”).
Execute Loan Documents. Execute any loan documents Bank requires.
Grant Security. Grant Bank a security interest in any of Borrower’s assets.

 



--------------------------------------------------------------------------------



 



Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.
Letters of Credit. Apply for letters of credit from Bank.
Foreign Exchange Contracts. Execute spot or forward foreign exchange contracts.
Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrowers right to a jury trial) they believe to be
necessary to effectuate such resolutions.
Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.
5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

             
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

          *** If the Secretary, Assistant Secretary or other certifying officer
executing above is designated by the resolutions set forth in paragraph 4 as one
of the authorized signing officers, this Certificate must also be signed by a
second authorized officer or director of Borrower.

             
 
  I, the       of Borrower, hereby certify as to paragraphs 1 through 5 above,
as of the date set forth above.
 
     
 
[print title]    

             
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT E
COMPLIANCE CERTIFICATE

TO: SILICON VALLEY BANK   Date:                                         

FROM: HANSEN MEDICAL, INC.
     The undersigned authorized officer of HANSEN MEDICAL, INC. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (1) Borrower is in complete
compliance for the period ending                      with all required
covenants except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required federal (and all material foreign,
state and local) tax returns and reports, and Borrower has timely paid all
federal (and all material foreign, state and local ) taxes, assessments,
deposits and contributions owed by Borrower except as otherwise permitted
pursuant to the terms of Section 5.8 of the Agreement, and (5) no Liens have
been levied or claims made against Borrower or any of its Subsidiaries relating
to unpaid employee payroll or benefits of which Borrower has not previously
provided written notification to Bank. Attached are the required documents
supporting the certification. The undersigned certifies that these are prepared
in accordance with GAAP consistently applied from one period to the next except
as explained in an accompanying letter or footnotes, and subject, in the case of
unaudited financial statements, to normal year-end audit adjustments and the
absence of footnotes. The undersigned acknowledges that no borrowings may be
requested at any time or date of determination that Borrower is not in
compliance with any of the terms of the Agreement, and that compliance is
determined not just at the date this certificate is delivered. Capitalized terms
used but not otherwise defined herein shall have the meanings given them in the
Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.

          Reporting Covenant   Required   Complies
Monthly financial statements with
Compliance Certificate
  Monthly within 30 days   Yes No
Annual financial statement (CPA Audited) + CC
  FYE within 180 days   Yes No
10-K and 8-K
  Within 5 days after filing with SEC   Yes No
10-Q
  Quarterly, within 45 days   Yes No
Borrowing Base Certificate A/R & A/P Agings
  Monthly within 30 days   Yes No

              Financial Covenant   Required   Actual   Complies
Liquidity
  See Below*       Yes No
Net EBITDA Loss
  See Below**       Yes No

 

*   Borrower shall maintain at all times, tested as of the last day of each
month, the greater of: (i) Liquidity in an amount greater than one and one half
times (1.5X) the Obligations; or (ii) Remaining Months Liquidity in an amount
greater than six months. “Liquidity” means Borrower’s unrestricted cash and Cash
Equivalents and marketable securities and short term investments plus the
Committed Availability. “Net EBITDA Loss” means Net Income plus amortization
plus depreciation plus stock based compensation/option expensing, calculated on
a rolling three month average basis. “Remaining Months Liquidity” means
Liquidity divided by monthly Net EBITDA Loss.   **   Borrower shall maintain at
all times, measured as of the end of each fiscal quarter beginning the quarter
ending March 31, 2009, a Net EBITDA Loss, as determined by Bank after receipt of
Borrower’s board approved projections delivered to Bank by Borrower in
accordance with Section 6.2(a)(vi).





--------------------------------------------------------------------------------



 



     The following financial covenant analyses and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.
     The following are the exceptions with respect to the certification above:
(If no exceptions exist, state “No exceptions to note.”)
 
 
 

                  HANSEN MEDICAL, INC.       BANK USE ONLY
 
               
By:
          Received by:    
 
               
Name:
              authorized signer
 
               
Title:
          Date:    
 
         
 
 
 
          Verified:    
 
         
 
 
              authorized signer
 
          Date:    
 
         
 
 
               
 
          Compliance Status:  Yes  No





--------------------------------------------------------------------------------



 



Schedule 1 to Compliance Certificate
Financial Covenants of Borrower
Dated:                                         
In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.
I. Liquidity (Section 6.7(a))
     Required: the greater of: (i) Liquidity in an amount greater than one and
one half times (1.5X) the Obligations; or (ii) Remaining Months Liquidity in an
amount greater than six months. “Liquidity” means Borrower’s unrestricted cash
and Cash Equivalents and marketable securities and short term investments plus
the Committed Availability. “Net EBITDA Loss” means Net Income plus amortization
plus depreciation plus stock based compensation/option expensing, calculated on
a rolling three month average basis. “Remaining Months Liquidity” means
Liquidity divided by monthly Net EBITDA Loss.
Actual:

         
A.
  Aggregate value of the unrestricted cash and cash equivalents of Borrower and
marketable securities and short term investments   $                    
B.
  Aggregate value of the Committed Availability   $                    
 
       
C.
  Aggregate value of the Obligations multiplied by 1.5   $                    
 
       
D.
  Net Income plus amortization plus depreciation plus stock based
compensation/option expensing, calculated
on a rolling three month average basis   $                    
 
       
E.
  The sum of lines A and B   $                    
 
       
F.
  The sum of lines A and B, divided by D   $                    

Borrower must comply with the greater of: (i) Line F must be greater than six
months; or (ii) line E must be greater than line C.
II. Net EBITDA Loss (Section 6.7(b))
          (b) Net EBITDA Loss. Borrower shall maintain at all times, measured as
of the end of each fiscal quarter during the following periods, a Net EBITDA
Loss no greater than the following:

          Period   Maximum Net EBITDA Loss   Actual Net EBITDA Loss    
Permitted    
 
       
2009 and after
  As determined by Bank after receipt of Borrower’s board approved projections
delivered to Bank by Borrower in accordance with Section 6.2(a)(vi)   Is actual
Net EBITDA Loss greater than                     )?                      if No,
in compliance                      if Yes, not in compliance

